Case: 11-14240   Date Filed: 02/15/2013   Page: 1 of 8

                                                                    [PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                     __________________________

                            No. 11-14240
                     __________________________

                D.C. Docket No. 6:10-cv-00280-ACC-GJK

ANESH GUPTA,

                                                            Plaintiff-Appellant,

                                  versus

RICHARD T. MCGAHEY, Senior Special Agent,
U.S. Immigration and Customs Enforcement,
TIMOTHY WARGO, Supervisory Special Agent,
U.S. Immigration and Customs Enforcement,
JOHN KAUFMAN, Special Agent,
U.S. Immigration and Customs Enforcement,

                                                         Defendants-Appellees.

                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    __________________________

                            (February 15, 2013)
                Case: 11-14240      Date Filed: 02/15/2013      Page: 2 of 8

Before WILSON and COX, Circuit Judges, and VINSON, * District Judge.

PER CURIAM:

       Anesh Gupta appeals the district court’s dismissal of his Bivens action for

lack of subject-matter jurisdiction. Gupta’s Complaint alleges that three U.S.

Immigration and Customs Enforcement agents violated his Fourth and Fifth

Amendment rights when they arrested and detained him in connection with the

initiation of removal proceedings against him. The district court concluded that it

lacked subject-matter jurisdiction to hear Gupta’s claims under 8 U.S.C. § 1252(g)

because all of his claims arise from the agents’ decision or action to commence

removal proceedings. We affirm.

                     I. FACTS AND PROCEDURAL HISTORY

       Anesh Gupta, a citizen of India, entered the United States with a B-2

nonimmigrant visa on December 1, 2001. The visa authorized him to stay until

June 16, 2002. About two weeks before his visa expired, he married a woman

named Laura Schultz in Illinois. Schultz filed an I-130 form application to adjust

Gupta’s status, and Gupta obtained an Employment Authorization Document

allowing him to work in the country while the application pended. Gupta then

secured employment as an intern at the Walt Disney World resort in Orlando,

Florida, in May 2003. The resort hired him as a part-time employee in 2005.

       *
          Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.
                                              2
              Case: 11-14240    Date Filed: 02/15/2013   Page: 3 of 8

      Beginning in 2005, Gupta became involved in a number of legal disputes

stemming from his employment. He also filed several complaints with the U.S.

Immigration and Customs Enforcement (ICE)—and, at one point, the President of

the United States—regarding what he claims were the resort’s violations of U.S.

immigration laws.

      U.S. Citizenship and Immigration Services denied Schultz’s application to

adjust Gupta’s immigration status in July 2009. Following the denial, ICE agent

Richard McGahey, who had been investigating the complaints Gupta filed against

the resort, prepared a Record of Deportable Alien and a notice to appear for

removal proceedings. McGahey also sought an administrative arrest warrant from

his supervisor, Timothy Wargo. McGahey recommended that Gupta be arrested

and detained without bond pending a removal determination because of Gupta’s

“escalating delusion” and continued focus on the Disney World management, the

resort’s importance as a “Critical Infrastructure asset,” and Gupta’s potentially

dangerous knowledge of the resort’s infrastructure. (R.1-31, Ex. 3 at 3–4.) Wargo

approved the arrest warrant on August 6, 2009. The next day, McGahey, Wargo,

and ICE agent John Kaufman went to Gupta’s apartment, delivered the notice to

appear, and executed the arrest warrant. This case arises out of Gupta’s arrest and

subsequent detention.




                                        3
               Case: 11-14240     Date Filed: 02/15/2013   Page: 4 of 8

      We turn now to the allegations in the Complaint, which we take as true in

this appeal. See Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271,

1279 (11th Cir. 2009) (recognizing that when a defendant moves to dismiss a claim

for lack of subject-matter jurisdiction by challenging the complaint on its face, the

reviewing court must take the complaint’s factual allegations as true). Agents

McGahey, Wargo, and Kaufman placed Gupta in handcuffs, searched his

apartment and car, and seized several items of personal property, including his

employment identification, name tag, annual resort pass, apartment key, car key,

and mailbox key. Wargo and Kaufman then drove Gupta to a detention center.

Gupta was “later” taken by a Department of Homeland Security bus to a detention

center in Miami. He was then released on bond on September 11, 2009, and he

alleges that several documents were missing from his apartment when he returned

to it. He also claims that he never received his apartment, car, or mailbox keys that

the agents seized at the time of the arrest.

      Gupta alleges that, in taking these actions, the agents violated his rights

under the Fourth and Fifth Amendments by wrongfully procuring a warrant for his

arrest, arresting him unlawfully, illegally searching his apartment and car, illegally

seizing his personal items, and wrongfully detaining him following the arrest until

September 11, when he was released on bond. Under Bivens v. Six Unknown




                                           4
              Case: 11-14240     Date Filed: 02/15/2013     Page: 5 of 8

Named Agents, 403 U.S. 388, 91 S. Ct. 1999 (1971), he seeks declaratory relief and

monetary damages in excess of $10 million.

      The district court dismissed the action. The court recognized that 8 U.S.C.

§ 1252(g) precludes its subject-matter jurisdiction to hear any claim “arising from

the decision or action by the Attorney General to commence proceedings,

adjudicate cases, or execute removal orders against any alien under” the

immigration laws. Reasoning that Gupta’s claims arise from a decision or action

to commence removal proceedings, the court concluded that it had no subject-

matter jurisdiction and dismissed the case. The court also determined that to allow

a Bivens action in this context would improperly disrupt pending immigration

proceedings; the court declined to allow the action.

           II. ISSUES ON APPEAL AND STANDARD OF REVIEW

      On appeal, Gupta challenges the district court’s conclusion that it lacked

subject-matter jurisdiction under § 1252(g). He also argues that the district court

should have recognized his Bivens action in this context.

      We review de novo a district court’s determination of whether it has subject-

matter jurisdiction. United States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir.

2008). We conclude that Gupta’s claims arise from the actions taken to commence

removal proceedings against him within the meaning of § 1252(g). We therefore




                                         5
               Case: 11-14240   Date Filed: 02/15/2013   Page: 6 of 8

do not reach the question of whether to recognize a Bivens action under these

circumstances.

                                III. DISCUSSION

      Federal courts lack subject-matter jurisdiction over “any cause or claim by

or on behalf of any alien arising from the decision or action by the Attorney

General to commence proceedings, adjudicate cases, or execute removal orders

against any alien under this chapter.” 8 U.S.C. § 1252(g).

      On appeal, Gupta argues that this section does not cover his claims because

(1) McGahey’s procurement of an arrest warrant, (2) Gupta’s arrest, (3) Gupta’s

detention, (4) the agents’ search of Gupta’s apartment and car, and (5) McGahey’s

seizure of Gupta’s personal items did not “arise from” any decision or action to

commence proceedings, adjudicate cases, or execute removal orders against him.

We disagree.

      Section 1252(g) is unambiguous: it bars federal courts’ subject-matter

jurisdiction over any claim for which the “decision or action” of the Attorney

General (usually acting through subordinates) to commence proceedings,

adjudicate cases, or execute removal orders is the basis of the claim. Securing an

alien while awaiting a removal determination constitutes an action taken to

commence proceedings. Each of Gupta’s claims allege, as his direct injury, an




                                         6
              Case: 11-14240      Date Filed: 02/15/2013   Page: 7 of 8

action taken to secure him and prevent the perceived threat he posed to Disney

World while he awaited a deportation hearing.

      Gupta’s claims that McGahey illegally procured an arrest warrant, that the

agents illegally arrested him, and that the agents illegally detained him each arise

from an action taken to commence removal proceedings.              In his Record of

Deportable Alien, McGahey explained the reasons why he considered Gupta a

threat to Disney World, a “Critical Infrastructure asset,” and recommended that

Gupta be arrested and detained without bond pending a removal determination.

Wargo then issued the warrant on that basis, and the agents arrested and detained

him pursuant to the warrant. These actions were taken in an effort to secure Gupta

and prevent potential danger to Disney World while he awaited a determination of

his removal. Each of these claims, then, challenges the actions the agents took to

commence removal proceedings—exactly the claims that § 1252(g) bars from the

subject-matter jurisdiction of federal courts.

      Gupta’s claims that the agents illegally searched his apartment and illegally

seized certain items of his personal property also arise from actions taken to

commence proceedings. Gupta’s Complaint alleges that the agents searched his

apartment and located and seized his employment identification, name tag, annual

Disney World pass, and keys to his apartment, mailbox, and car. Each of these

items provides Gupta access to the resort. Seizing the items logically comports

                                           7
               Case: 11-14240     Date Filed: 02/15/2013   Page: 8 of 8

with the reason for Gupta’s arrest: to eliminate the perceived threat Gupta posed

against Disney World while Gupta waited for a deportation hearing. Gupta’s

claims that allege injuries resulting from the search of the apartment for these items

and the seizure of these items necessarily arise from actions taken to secure him

and prevent the perceived threat he posed pending a hearing.

                                 IV. CONCLUSION

      Because all of Gupta’s claims challenge actions taken to commence removal

proceedings, § 1252(g) strips the federal courts of subject-matter jurisdiction. We

therefore affirm the district court’s dismissal.

      AFFIRMED.




                                           8